                                           Case 3:19-cv-05644-SI Document 116 Filed 01/06/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     NEODRON, LTD.,                                    Case No.19-cv-05644-SI
                                                        Plaintiff,
                                   8
                                                                                           JUDGMENT
                                                 v.
                                   9

                                  10     LENOVO GROUP, LTD., et al.,
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On January 6, 2021, the Court GRANTED a Joint Motion to Dismiss with Prejudice filed

                                  14   by plaintiff Neodron, Ltd and defendants Lenovo Group, Ltd, Lenovo (United States) Inc., and

                                  15   Motorola Mobility LLC. (“Defendants”). Dkt. No. 115. The Court dismissed plaintiff’s claims for

                                  16   relief against Defendants with prejudice and dismissed Defendants’ claims and defenses for relief

                                  17   against Plaintiff with prejudice and ordered all attorneys’ fees, costs of court, and expenses to be

                                  18   borne to each party incurring at the same time. Id. Judgment is entered accordingly.

                                  19

                                  20          IT IS SO ORDERED AND ADJUSGED.

                                  21

                                  22   Dated: January 6, 2021

                                  23                                                   ______________________________________
                                                                                       SUSAN ILLSTON
                                  24                                                   United States District Judge
                                  25

                                  26
                                  27

                                  28
